Case 1:20-cv-02702-CRC Document1 Filed 09/21/20 Page 1 of 8

| \asup Schaeyey ZoSb00bS
Federal Detention eater

| p. 0. Bux buoo

Sheri han, OsLaun 4737

United Sates Distr lout
Desvick of = Columbia

 

Case: 1:20-cv—02702
Assigned To : Cooper, Christopher R.

Assign. Date : 9/21/2020
“J aSon  faul — Schaet , Description: FOIA (I-DECK)
Plain pf

ie Comflainr fur
I Dr suncrive heteit
Envisonmenal frtectian Agents,

Defendants.

 

 

(Vature of Activa

|, This 15 an Acton unde The  Freedon
| OF Darfurmation fet, 5 WS, E59, the
frivoty Aor JF 1474, ank The Administrative
| Proudwes Aut j G USC, FPR er Seq.
| uy iN dance ti Ve ondk o thy afpropriat t
| auief i, luda s the fllease of (tard$
124 ne Spek by P Laine Sthaefer fm qhe
Case 1:20-cv-02702-CRC Document1 Filed 09/21/20 Page 2 of 8

DeFen day t ” Environmental frrettion A geal y ‘
J Uvisdictita and Venue

| a3 This Suse page Honoyasle Di sacier Cour
| has both Subdecr attes Jurisdiction over

this Action, ond Pes sean Surisdictica Over |
the pastes PuySuant to GC USC. § 559 (a)(4)(¥)

‘AW (e) (443),

| 5. This Cowt also has  Swisdictiven ove
Ahis action — pursuant to AP USC F391 and
G&G US, $7Jol er Seq.

q. Venue Lies under GUS FESR
(a)(ul (8)

Parties

| 5. Plaintiff 15 an \ncarterare & Pessun
Whe fesihes iN The State of  — Ovegun

| lb. Defend Onr Enuiven mental = Pro teersan Agency

| ( heres Ep. A.) i? on Agency of the Exe uti Ve
Gran ch of the United Starved Government,

| The ES, A. Ss on Agency Within Ahe Meania 4
Case 1:20-cv-02702-CRC Document1 Filed 09/21/20 Page 3 of 8

| oF 5S wsc 8 S$alf),

Plasntif FS Request Unley The Freedom
OF Tpnforrration Act, and the Privacy Act

7, By weans of a Letter to Defender

EDA. Sent April le, AoQoe , Olan tir

Sth acha/ reg nested undes the FotA and
The = Privacy Aur al (ets7h$  apeur Jasun

| Pout Schaefer® ond “1ewwrhS WA or Plated

| 4o Fedenl Criminal Case 3, 17 -CReooywou- HU.

| The Plamn ff provided. bis bieth date, Soeia\
I SeLuvits Nunses , ant  * Addlyesies in 0/29 of
(Aeid- Qoro’-

| é. Defendant EPA did Mer respenk
| At gil 12 The  Reaqmesr,

| 4. P lainnFF Apferled The Per - Se den ja\
OF the  Reamesr by frail on Ma
2 , QoQ,

| 10, Defenkdear E.P. Via bas hor 1h Spon Aad
| Te The Alfeal in any Lay ,

Defendant’ 5 Tavolvemenary with Sason
Schaekey anh Federal Criminal Case
3,17 - CR- oo YUO-HR
Case 1:20-cv-02702-CRC Document1 Filed 09/21/20 Page 4 of 8

I}. Plamrtif 5 Schaerer ond Refer dant
EPA. have oO VIYacionw.s hi story, Which

| beg on in April oF 017, when the

 DePendants  Filegalty i AVadeh his pavate

| property and Seired Several lLawFully fe ssessed

| Chemicals , Moot fiota}ly a thimbie Frou of
RlLemental = mercunsy an Sort wood algohul .

They damaged his Apart mek by Sprayiag

| Suifusy evyy whee ga Wrong Falls Jepived

The Plainnifh dF bis belong jag S$.

14. The Chfendanys feted — Simi liasly
iN Ockobey = df A017, Which marked the
| Beginning JF Federal Criminasl Case Bi 17-cR- o4ug- yz ,
oud at which me They assisteh the FBT,

execufe Several Vegally opraincd Search Wayrmnr>

which the EA. kaw +e be based ufpia
| False ond Fabricated i nformativa, The EASA,
assisted the Feb with axteed ns the Saft
oF he Search Wwyrar, in urdyy te Se7ret
Labware onk Chamiald Whith  fPlamrfF — schaek,
| hak been Using te Prodhate the Tieg al
| Addiction Cure- dyn, Fheogaine Hydra chloride,

1% Dofendent's fetter — constituted A  behayal
of The Pub Lic T rus tr ond Wee On Hone Sir
Case 1:20-cv-02702-CRC Document1 Filed 09/21/20 Page 5 of 8

 Sepites — Uielation The Ueferdarrs vselated

| Theis oaths as Fedaal OFFI Ces bY Vidlating

| The Constitrtidn of = The United — Smrtes and

| oe prving Plat PE Schaefer oF his Consri tational

right:

TY, PlLguarvF PF SchaeR/ peleves thar Some
oF the Records he SeekS CONSTITAaYE

| eXculpatosy eur dente and hos Fanpeachmenr Maresiel
| +Nat Should ave peep prodated yP hin prieé
4o the Mos olf Fria in criminal Case

| Bi7- CR Doyoo - HZ, and by With-holdrag his

| Pnaterisk, The Defen don¥$ have Violated The

| Thiv teenth Avaendmeny qo the Unjted Sratce 5

| Cons ti trion , ond PlantifF’s Vighrs Jo Dre
frow 4s of Law,

15. Plaiarth S chuefe/ believes the Se wohl
yecoshS are being with-had iA on efferr
| 4o Shield the Defendants OFFicia’ 115 Stonduck.

Claims fur Retiel

Uy der The Fredan of aV/\ Porat SA Ad,
| And qhe brivavy Att of 147%, The Plainttf? 1S
Ln ti Wed +o"
Case 1:20-cv-02702-CRC Document1 Filed 09/21/20 Page 6 of 8

a, Wa Tasuatti¥l ode,  camfelling the
DeFendanrs +e aAjselose the feted — Sougni
| by PlaintiPP = Schaefer's re Qrest, Or A

| b. A Dedlaptor7 Judgement figainst the
DePendant § edlariay qaat the (etord $ Sou ghr
are Ai sdos able y and

C. The Cos7> in cured Fon ths Civil fir, and

a, Santtins HL Sllomnen Latins +o The
U, $. OPfice of the Special Counsel , Pur Swank
(40. The Adminssrayitt Boteduns Acr anh the

(Privacy Aur oF 1474.

C lLamtPe Schaefer frays tuy ‘The
 Reegeing (2LieF, and and othe reef Rein
_Appraprialt bs qi? qusr and E apuitrbte

Di Strict Cot for thee Qjsieicr OF Columbian,

“DATED! Augasr Nl), Qoav.

Sworn Te be Trae and Correct Uy dey
Penalt 7 Of pew? Execrteda at Shei dan,
ore, § Hii Jao ¥,
Case 1:20-cv-02702-CRC Document1 Filed 09/21/20 Page 7 of 8

| AMO (spect Fally Sabmi fred,

Jason Schaefer geSbuk §

bet teen cere
f

O, Box bs 00
| Sheridan, Osegun 47372
Case 1:20-cv-02702-CRC Document1 Filed 09/21/20 Page 8 of 8

WA Ceo f fate of Seite ~~

| 4 Ces) Fy iu fun peoathy fy feiw7
thar EF hae Seruk a CiHfy ef Thr
Civil Actien fon the affosing fact by
vail this Aagasy 1), QAvae, Bt fe
the EAA. Marios YOFA of fin at

| IQee Pennsylvanin free JW in
_Woaorhintn DC, Qoyve

J) g Sun Schaefer YyoSbavbh§

 

Ce dara Lb ferent’  Cante-
Fd, Bex bevo
Seiden, Ores42 F997
